Exhibit 99.1 HIGHLIGHTS • Produced a quarterly record of 44,104boe/d for Q2/2010 (anincrease of 9% from Q2/2009 and 2% fromQ1/2010); • Generated funds from operations of $109.1million in Q2/2010 (anincrease of 26% from Q2/2009 and 2% fromQ1/2010); • Completed the acquisition of a private entity with heavy oil assets in the Lloydminster area of Saskatchewan for total net consideration of $40.9million, adding approximately 900bbl/d of oil production at accretive metrics; • Expanded our Bakken/Three Forks position to approximately 124,000net acres, including the addition of high working interest lands in Williams County, NorthDakota; • Amended our credit facilities, increasing the available facilities to $550million from $515million and extending the maturity date to June2012; • Received upgrades from Standard and Poor’s to BB (from BB-) for our corporate credit rating and to B+ (fromB)as an issue rating for our senior unsecured debentures;and • Declared total distributions of $46.8million in Q2/2010, representing a payout ratio of 43% net of distribution reinvestment plan (“DRIP”) participation (55% beforeDRIP). Three Months Ended Six Months Ended June30, March31, June30, June30, June30, FINANCIAL (thousands of Canadian dollars, except per unit amounts) Petroleum and natural gassales Funds from operations(1) Per unit– basic Per unit– diluted Cash distributions declared(2) Per unit Net income Per unit– basic Per unit– diluted Exploration and development Acquisitions– net of dispositions Corporate acquisition – – – Total oil and gas expenditures Bank loan Convertible debentures Long-term notes Working capital deficiency Total monetary debt(3) Baytex Energy Trust Second Quarter Report 2010 1 Three Months Ended Six Months Ended June30, March31, June30, June30, June30, OPERATING Daily production Light oil and NGL (bbl/d) Heavy oil (bbl/d) Total oil (bbl/d) Natural gas (mmcf/d) Oil equivalent (boe/d @ 6:1)(4) Average prices (before financial hedging) WTI oil (US$/bbl) Edmonton par oil ($/bbl) BTE light oil and NGL ($/bbl) BTE heavy oil ($/bbl)(5) BTE total oil ($/bbl) BTE natural gas ($/mcf) BTE oil equivalent ($/boe) USD/CAD noon rate at period end USD/CAD average rate for period TRUST UNIT INFORMATION TSX Unit price (Cdn$) High $ Low $ Close $ Volume traded (thousands) NYSE Unit price (US$) High $ Low $ Close $ Volume traded (thousands) Units outstanding (thousands) Funds from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items. Baytex’s funds from operations may not be comparable to other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions and capital investments. For a reconciliation of funds from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results for the three months and six months ended June30,2010. Cash distributions declared are net of DRIP. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized financial derivative contracts gains or losses)), the balance sheet value of the convertible debentures and the principal amount of long-termdebt. Barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil. The use of boe amounts may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubicfeet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at thewellhead. Heavy oil wellhead prices are net of blending costs. Forward-Looking Statements This Report contains forward-looking statements relating to: our exploration and development capital expenditures for 2010; our production level for 2010; the development potential of the heavy oil assets in the Lloydminster area that we acquired in May2010; our heavy oil resource play at Seal, including initial production rates from new wells and drilling plans for the second half of 2010; our Bakken/Three Forks light oil resource play in North Dakota, including initial production rates from new wells and drilling plans for the second half of 2010; our Viking light oil resource play in Alberta and Saskatchewan, including initial production rates from new wells and drilling plans for the second half of 2010; heavy oil price differentials; our ability to fund our capital expenditures and distributions from funds from operations in 2010; our effective cash tax expenses in years 2010 to 2015; our liquidity and financial capacity; and our plan to convert to a corporate legal form, including the timing of the conversion and our dividend policy as a corporation. We refer you to the end of the Management’s Discussion and Analysis section of this report for our advisory on forward-looking information andstatements. Baytex Energy Trust Second Quarter Report 2010 2 MESSAGE TO UNITHOLDERS Operations Review Production averaged 44,104boe/d during the second quarter of 2010, as compared to 43,425boe/d in the first quarter of 2010, a 2% increase in oil-equivalent production. Oil production increased by 2% and natural gas production declined by 1% as compared to the priorquarter. Capital expenditures for exploration and development activities totaled $62.5million for the second quarter of 2010. During this period, Baytex participated in the drilling of 29 (24.3net) wells, resulting in 27 (22.3net) oil wells and two (2.0net) service wells for a 100% success rate. Second quarter drilling included 12 (11.2net) oil wells and two (2.0net) service wells in our Lloydminster heavy oil area, five (5.0net) producing wells at Seal, five (4.8net) wells in our light oil and gas areas in western Canada and five (1.3net) oil wells in NorthDakota. Consistent with previous guidance, our exploration and development capital budget for 2010 is $235million. In our first quarter release, we increased guidance for 2010 average production from the original level of 43,500boe/d to 44,000boe/d, including the contribution from the Lloydminster acquisition. We are now increasing guidance for 2010 average production to a range of 44,000 to 44,500boe/d. Heavy Oil In the second quarter of 2010, heavy oil production averaged 28,263bbl/d, an increase of 21% over the second quarter of 2009 and 4% over the first quarter of 2010. During the second quarter of 2010, we drilled 17 (16.2net) producing wells and two (2.0net) service wells on our heavy oil properties for a 100% successrate. In late May, we closed the acquisition of a private company with heavy oil assets in the Lloydminster area. The acquisition includes production of approximately 900bbl/d and 32,100net acres of undeveloped land. We have identified a number of drilling and recompletion opportunities on these lands that should provide production growth from the acquired assets. Total net consideration of $40.9million was funded by drawing on Baytex’s revolving credit facilities. Production from Seal averaged approximately 8,900bbl/d in the second quarter, an increase of 1,600bbl/d over the first quarter of 2010. In the second quarter, we drilled five horizontal producers at Seal, encompassing a total of 43horizontal laterals, with 30-day average rates averaging approximately 400bbl/d per well. During the second quarter, we also re-entered four existing wells and drilled seven to ten new laterals per well to access previously undrained areas of the reservoir. Production from the re-entered wells increased from an average of 33bbl/d per well prior to the workovers to a 30-day average rate of more than 500bbl/d per well after the workovers. We plan to drill approximately 10more wells at Seal in the second half of2010. Light Oil& Natural Gas During the second quarter of 2010, light oil and natural gas production averaged 15,841boe/d, which was comprised of 6,443bbl/d of light oil and NGL and 56.4mmcf/d of natural gas. On an oil-equivalent basis, production of light oil, NGL and natural gas declined by 2% over the previous quarter, primarily due to natural declines in conventional fields. In the second quarter, we drilled 10 (6.1net) oil wells for a 100% successrate. In our Bakken/Three Forks play in North Dakota, we participated in drilling five (1.3net) horizontal oil wells in the second quarter. Since the commencement of our operated program in North Dakota in July2009, we have successfully drilled nine horizontal wells in this play. To date, we have operated seven wells that have sufficient history to establish peak 30-day rates, with a resulting average of 280bbl/d per well after adjusting for downtime. All Baytex operated wells drilled to date have been approximately one mile-long wells drilled in 640-acre spacing units. We have also participated in five wells operated by two other companies, which were approximately two-mile long wells drilled in 1280-acre spacing units. The average peak 30-day production rates for the three “1280” wells that have sufficient production history is 420bbl/d per well. In the remainder of 2010, we plan to participate in the drilling of 15 to 20 (6.1 to 9.0net) wells in the Bakken/Three Forks. We have now amassed a land position of approximately 124,000net acres in this play, up from our previously announced level of approximately 96,000net acres. The new lands are generally to the south of our original land position in Divide County, including lands that are in Williams County, North Dakota. The new lands have working interests ranging between 45% and100%. Baytex Energy Trust Second Quarter Report 2010 3 We continued development activities in the Viking light oil resource play in the second quarter. In Saskatchewan, we drilled three horizontal Viking wells in the second quarter but wet conditions delayed completion activities until the third quarter. One Saskatchewan Viking well that was drilled in the first quarter and completed in the second quarter has established a 30-day average rate of 82bbl/d. In Alberta, we drilled two Viking horizontal wells in the second quarter. Including wells drilled in previous quarters, five Baytex operated multi-lateral unfractured horizontal wells in the Alberta Viking play have sufficient history to establish peak 30-day rates, with a resulting average of 115bbl/d per well. We plan to drill five to ten more Viking oil wells in the second half of2010. Financial Review Funds from operations (“FFO”) were $109.1million in the second quarter of 2010, an increase of 2% compared to the first quarter of 2010, largely driven by increased production. The average WTI price for the quarter was US$78.03/bbl, a 1% decrease from the first quarter of 2010. We received an average oil price of $58.84/bbl in the second quarter of 2010 (inclusive of our physical hedging loss), a decrease of 7% over the first quarter of 2010. We also received an average natural gas price of $4.19/mcf in the second quarter of 2010, a decrease of 21% from the priorquarter. The heavy oil price differential, as measured by Western Canadian Select prices, averaged 18% of WTI for the second quarter of 2010, compared to 12% in the first quarter of 2010 and 12% in the second quarter of 2009. Additional third party transportation capacity and refining infrastructure have led to significant improvement in differentials for heavy oil over the past three years. The increase in differentials in the second quarter of 2010 was primarily due to seasonal refinery turnarounds. In the second quarter of 2010, total cash distributions declared were $46.8million, or $0.54 per unit, representing a payout ratio of 43% net of DRIP participation (55% before DRIP). Based on the current commodity price strip, we expect to generate sufficient funds from operations in 2010 to fully fund our exploration and development capital program and our distributions, as we have done so far in2010. During the second quarter, we closed our previously announced acquisition of several private entities which will be used in our internal financing structure. Total consideration for this acquisition was approximately $38million. After completing an internal reorganization to integrate these entities, we project that our cash income tax expenses, assuming that the current commodity strip price is realized, expressed as percentage of FFO, will be nil for 2010 and 2011, and will average approximately 5% for 2012 to2015. During the second quarter, we reached agreement with our lending syndicate to amend our revolving credit facilities to increase the amount of the facilities to $550million (from $515million), extend the revolving period to June2011 and add a one-year term out following the revolving period. In the event that the revolving period is not extended by June2011, all amounts then outstanding under the credit facilities will be payable in June2012. The additional borrowing capacity and the additional repayment term further enhance our existing financial flexibility. At the end of the second quarter of 2010, total monetary debt was $553million, which left undrawn credit facilities of $152million and represents a debt-to-FFO ratio of 1.3times based on second quarter annualized FFO. Both of these metrics are well within our leverage and liquidity targets, and provide ample capacity to finance ouroperations. We are pleased to note that Standard and Poor’s has upgraded our corporate credit rating to BB (from BB-) and issue rating for our outstanding senior unsecured debentures to a B+ (from B)citing our strong operational consistency and financial management as reasons for theupgrades. We continue to work towards a planned conversion from the current trust structure to a corporate legal form, and expect to have this conversion transaction completed at year-end 2010. In the absence of a significant decline in commodity prices, we expect to maintain our current distribution level as a dividend upon conversion to acorporation. On behalf of the Board of Directors, Anthony Marino President and Chief Executive Officer August 11, 2010 Baytex Energy Trust Second Quarter Report 2010 4 MANAGEMENT’S DISCUSSION AND ANALYSIS The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Trust (“Baytex” or the “Trust”) for the three months and six months ended June30, 2010. This information is provided as of August11, 2010. In this MD&A, references to “Baytex”, the “Trust”, “we”, “us” and “our” and similar terms refer to Baytex Energy Trust and its subsidiaries on a consolidated basis, except where the context requires otherwise. The second quarter results have been compared with the corresponding period in 2009. This MD&A should be read in conjunction with the Trust’s unaudited consolidated comparative financial statements for the three months and six months ended June30, 2010 and 2009, and its audited consolidated comparative financial statements for the years ended December31, 2009 and 2008, together with accompanying notes, and the Annual Information Form (“AIF”) for the year ended December31, 2009. These documents and additional information about the Trust are available on SEDAR at www.sedar.com. All amounts are in Canadian dollars, unless otherwise stated and all tabular amounts are in thousands of Canadian dollars, except for percentage and per unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used inisolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information andstatements. Non-GAAP Financial Measures The Trust evaluates performance based on net income and funds from operations. Funds from operations is not a measurement based on Generally Accepted Accounting Principles in Canada (“GAAP”), but is a financial term commonly used in the oil and gas industry. Funds from operations represents cash flow from operating activities before changes in non-cash working capital and other operating items. The Trust’s determination of funds from operations may not be comparable with the calculation of similar measures for other issuers. The Trust considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions to unitholders and capital investments. The most directly comparable measures calculated in accordance with GAAP are cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Distributions”. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized gains or losses on financial derivative contracts)), the principal amount of long-term debt and the balance sheet amount of the convertible debentures. Operating netback is a non-GAAP metric commonly used in the oil and gas industry. This measurement helps management and investors to evaluate the specific operating performance by product. There is no standardized measure of operating netback and therefore operating netback as presented may not be comparable to similar measures presented by other issuers. Operating netback is equal to product revenue less royalties, operating expenses and transportation expenses divided by barrels of oilequivalent. Outlook– Economic Environment The second quarter of 2010 was marked by fluctuations in the financial and commodity markets which were largely the result of concerns about European sovereign debt. The spot price for West Texas Intermediate (“WTI”) at June30, 2010 was US$75.63/bbl after recovering from a low in late May of US$68.01/bbl. Despite this price volatility, the current economic environment outlook continues to show signs of stabilization and recovery. In this economic environment, Baytex is focused on the following objectives: preserving balance sheet strength and liquidity, maintaining and, where possible, profitably expanding its productive capacity and delivering a sustainable distribution to its unitholders. We completed a number of transactions to strengthen our business during the three months ended June30, 2010. Through a series of transactions, we acquired approximately 900barrels per day of heavy oil production at accretive metrics, added to our heavy oil development inventory, and enhanced our internal financing structure as we look forward to the coming conversion back to a corporate legal entity form at year-end 2010. In June2010, we also expanded our borrowing capacity by amending our revolving credit facilities to increase the amount of the facilities to $550million (from $515million), extend the revolving period to June2011, and add a one-year term out following the revolving period. Baytex Energy Trust Second Quarter Report 2010 5 Results of Operations Production Three Months Ended June30 Six Months Ended June30 Change Change Daily Production Light oil and NGL (bbl/d) (9
